South American Gold Corp. 3645 E. Main Street, Suite 119 Richmond, IN 47374 August 10, 2012 Bruce McAllister U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-7010 Re:South American Gold Corp Form 10-K for the Fiscal Year Ended June 30, 2011 Filed October 17, 2011 Form 10-Q for the Fiscal Quarter Ended March 31, 2012 Filed May 21, 2012 File No. 000-52156 Dear Mr. McAllister : We would like confirm that we have completed our amended 10-Q’s for the periods ending December 31, 2011 and March 31, 2012 as previously submitted on July 9, 2012 for “pre-filing”.We are awaiting the completion of ourndependent registered public accounting firm’sreview of the filings.They have informed us that with the work on quarterly reports for the quarter ended June 30, 2012, that they anticipate not being able to complete their review till after August 15, 2012.We intend to file the amended filings as soon as possible after that date. Sincerely, /s/ Ray DeMotte Ray DeMotte Chief Executive Officer
